Exhibit 99.5 SIXTH AMENDMENT TO FIRST AMENDED, RESTATED, AND CONSOLIDATED LOAN AND SECURITY AGREEMENT This SIXTH AMENDMENT TO FIRST AMENDED, RESTATED, AND CONSOLIDATED LOAN AND SECURITY AGREEMENT (the “Amendment” or “Sixth Amendment”), dated as of March 24, 2008, is entered into by and among the lenders party hereto (the “Lenders”), Wells Fargo Retail Finance, LLC (as successor in interest to Wells Fargo Retail Finance II, LLC), a Delaware limited liability company, as Arranger and Administrative Agent for the Lenders (the “Agent”), The Walking Company, a Delaware corporation, and Big Dog USA, Inc., a California corporation (individually and collectively, the “Borrowers”), and Big Dog Holdings, Inc., a Delaware corporation (the “Parent”). RECITALS WHEREAS, Borrowers, Parent, Agent and Lenders have executed and delivered that certain First Amended, Restated, and Consolidated Loan and Security Agreement, dated as of July 7, 2005, as amended by that certain First Amendment to the First Amended, Restated, and Consolidated Loan and Security Agreement dated August 31, 2005, as amended by that certain Second Amendment to the First Amended, Restated and Consolidated Loan and Security Agreement dated October 23, 2006, as amended by that certain Third Amendment to the First Amended, Restated and Consolidated Loan and Security Agreement dated as of November 28, 2006, as amended by that certain Fourth Amendment to the First Amended, Restated and Consolidated Loan and Security Agreement dated as of April 2, 2007, as amended by that certain Fifth Amendment to the First Amended, Restated and Consolidated Loan and Security Agreement dated as of May, 2007 (collectively, as such may be amended, restated, supplemented and/or modified from time to time, hereafter, the “Loan Agreement”); WHEREAS, the Parent and Borrowers have notified the Agent and Lenders that an Event of Default has occurred under Section 8.2 of the Loan Agreement as a result of the Borrowers' breaching the EBITDA covenant in violation of Section 7.21(a)(ii) of the Loan Agreement for the fiscal month ended December 31, 2007 (the “Specified Event of Default”); WHEREAS, the Parent and Borrowers have requested that the Agent and Lenders waive the Specified Event of Default and agree to certain modifications of the Loan Agreement as set forth herein; and WHEREAS, Agent and Lenders are willing to issue such waiver and agree to such modifications, subject to and pursuant to the terms and conditions contained herein. NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and upon the terms and conditions set forth herein, the parties hereby agree as follows: 1. RELATION TO THE LOAN AGREEMENT; DEFINITIONS. 1.1.Relation to Loan Documents. This Amendment constitutes an integral part of the Loan Agreement and shall be deemed to be a Loan Document for all purposes. Upon the effectiveness of this Amendment, on and after the date hereof each reference in the Loan Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like import referring to the Loan Agreement, and each reference in the other Loan Documents to “the Loan Agreement,” “thereunder,” “thereof” or words of like import referring to the Loan Agreement, shall mean and be a reference to the Loan Agreement as amended hereby. 1.2.Definitions. For all purposes of this Amendment, capitalized terms used herein without definition shall have the meanings specified in the Loan Agreement unless specifically defined herein. (a)New Definitions. The following new definitions shall be added to the Loan Agreement: (i) “Effective Date of the Sixth Amendment” means the “Effective Date” as defined in that certain Sixth Amendment to First Amended, Restated, and Consolidated Loan and Security Agreement dated March 24, 2008, among Lenders, Agent, Borrowers and Parent. (ii) “Specified Event of Default” shall have the meaning set forth in the recitals to the Sixth Amendment. 2. AMENDMENT TO THE LOAN DOCUMENTS. 2.1Capital Expenditures.
